Title: To Thomas Jefferson from Mary Gomain Hallet, [ca. 6 October 1792]
From: Hallet, Mary Gomain
To: Jefferson, Thomas



Monsieur
[ca. 6 Oct. 1792]

Je vous Supplie pardonner deccuser madresser a vous pour vous prillier de medonner des nouvelles de Mr. Hallet mon mary. Voisi quel que ten que je nen neresue de lettres et jensui inquiete. Deplus je vous demende la permisons de vous decrire laposisions dans laquel jesui depuis Son absenses. Le 5 ou les 6e aoux il partie dappres les hordres quil enresue de Mrs. les comisere. Je reste moi et 3 enfens a vec tres peut darjans que peu melese mon mariy. Depuis Son absense, je ne sesset detres malade. Unedes Suite hordinere dela posisons dans laqueljesuis car veullie apprendre que jesui Sur lepoin dacouche, Sequi me met tres inquiete. Deplus leproprietere dela maisons que jocuppe metourmente pour lui peillier monterme échu le dernier a oux. Non Seullemen jenelepui peiller mais jenepui moi meme meprocurer les chose depremier nesessitee. Je menque de tout il fait unfroy horible a lacampajne mes enfens enson incomode et jenepui les Secourire. Veullie mepermettres Monsieur dinvocquer isi votre clemens envous prillien de macordere unleje Secoure Sur les honorer que vous  Soupsonnes pourons aitres acorde a mon mary. Permettez moi encoredevous demende Si vous croylie quil poura seficcez a jorjetonne dans Sequa je voudrois pouvoir li rejoindres pendens que jelepuis encore car dans lecouren dumois de novenbres jeneseret pas trensportables.
Degne repondres atoute mes question et ne les pas trete dehardiese.
Deigne jeter les eux Sur laposisons ou je metouve et Sur Selle ou je mesui trouve enfrense. Jesui fillie de feux Me. Gomain Greffe au parlemens deparis alie de Mr. Rolland presidans. Jeresue lameme educcasion que Mde. delafaliete avec laquel julonneur de reste 3 anne aucouven apres enaitres Sortie elle monora deson amitie et Sefut meme elle qui fut enpartie lacose denotre avenueicy. Je di denotre jai tore car elle et lemarqui de lafaliete medie derestere que javois unappartemens dans leur hotelle que mes enfen reseverois les mesoi que les leur enfens deleur presepteur et quil ferois ensorte que jemapersuse le moin posibles delabsense demon mary quil preparerois les lieux et que lorquil Serois enetat de meresevoire il mapelerois aupres delui, que lenploi quil alois avoire dans lacompagni du cioto nous rendrois Sou peut 2 mil cent derente, mais que Comme il faloi forme des ville &c. que jeprouverois des desagremens et quil les falois eviter. Je remercie endisen que lhonneur que lon moffroi meferois le plus grand plesire Si jelepartajois avec mon mary querien aumonde nemedeterminerois a lequite, quepartout jelesuiverois Seque jai fai. Je nemerepens pas et jedie meme que toute lapesn et lamiser quejai eprouve dans les peillie des Sovaje nesrien pour moi puis que jai conservez mes enfens et leur pere. A pardonnez moi mafebles Si Sen est une, en mepermetent devous dire que jamais nefut plus digne des Sentimens quajamais jeprouvere pour lui. Il est bon [quom?] bon mary et a toute les qualite quil faut pour Se merite lestime et les bonte detoute les personne qui veul bien prendres la pene de lejuge.
Je memet a vos pie pour Sollisiterpour lui la continuasions de votreprotections. Jai lhonneur Detres avec respect Monsieur Votre tres humbles et tres obeisente Servente

Gomain Hallet

